DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a resilient holding element comprising an elastoplastic annular or tubular element, does not reasonably provide enablement for any and all possible elements that achieve the results of being able to generate a contact pressure and being able to be elastoplastically resilient.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The Office acknowledges the additional duty in making a rejection under 35 U.S.C. 112(a) for lack of enablement to evaluate the specification and claims in accordance with In re Wands
In evaluating the instant invention, the Office points to the elements set forth in Wands as follows:
(A) The breadth of the claims: Claim 43 is considered by the Office to be quite broad in that it fails to recite any structural elements of the resilient holding elements and merely defines the scope of the claim by the effect achieved by the resilient holding elements.
 (G) The existence of working examples: While the disclosure does contain working examples, all of the working examples are limited to a narrower scope than that of claim 43.  The working examples appear to be limited to only holding elements having annular or tubular shapes.  The specification is devoid of other examples that would fall within the scope of claim 43, such as non-annular holding elements.The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites “[a] resilient holding element” configured to (1) generate a contact pressure on a structure in an electrolysis cell and (2) be elastoplastically resilient and to deform plastically at least in part.  Thus, the resilient holding element of claim 44 is only limited by two “configured to” limitations and fails to include any structural limitations on the holding element.  Thus, in the absence of any structural limitations, the claim merely defines the invention by the result achieved by the invention.  
Claims 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "the webs" across lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 is rejected solely due to its dependence on unclear claim 35.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 43 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haslim et al (US 4,736,932).
Haslim et al teach (see abstract, fig. 2-4 and 6) an element that included a plurality of annular elements (10) arranged in parallel to one another and connected together (through base 28 in fig. 6).  These elements (10) were inherently capable of plastic deformation, as any elastic material is beyond its yield strength, and would have been understood as capable of generate a contact pressure when pressed against a surface.  
.
Claims 43-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strobel et al (US 2007/0231619).
Strobel et al teach (see abstract, paragraphs [0059], [0071], and [0065]-[0066], and figs. 2b, 5b, 6b) an electrolysis cell comprising an element (bipolar plate 3) that comprised a plurality of annular elements (delimiting internal areas 13, 14) arranged parallel to one another and connected together via webs (via joining 26) that extend in a direction perpendicular to the plane formed by the plurality of annular elements.  These elements were configured to exert a contact pressure on a planar structure in an electrolysis cell.    These elements also inherently possessed a yield strength, beyond which they would have deformed plastically instead of elastically.  
Claims 43 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiragami et al (US 4,605,482).
Shiragami et al teach (see abstract, fig. 1, col. 6, lines 18-27) an electrolysis cell comprising an element (pipe 12) formed as an annular/tubular “holding element”.  Shiragami et al clearly teach the element (12) exerting a pressure on a planar structure in an electrolysis cell.  Further, the claim limitation “configured to be elastoplastically resilient and to deform plastically at least in part” is met by Shiragami et al because the element (pipe 12) is shown to be elastoplastically resilient (by forcing anode and cathode to bend/deform) but also the element inherently possesses a yield strength above which plastic deformation will occur.  
Allowable Subject Matter
Claims 26-34, 37-42, and 47-48 are allowed.
Claims 35 and 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 26, in comparison to claims 43-46, recites the resilient holding elements as merely a portion of the whole electrolysis cell, rather than claiming the resilient holding elements themselves.  Further, claim 26 defines the entire electrolysis cell as including the resilient holding elements that are, at least in part, subjected to plastic deformation in the electrolysis cell.  The closest prior art is considered to include Shiragami et al, Strobel et al, as well as the four references discussed by the EPO in the corresponding PCT search report and written opinion.  However, these references show that it was desired for the holding elements to either be subject to only elastic deformation (e.g. Saiki et al US 2009/0071820, Kawanishi et al WO 2017/217427) in the assembled electrolysis cell, or to not deform at all (e.g. Shiragami et al US 4,605,482).  There was no recognition in the prior art that it was suitable or desirable to subject the holding elements to plastic deformation when assembling the electrolysis cell.  Note that intentionally designing the holding elements to plastically deform permits the holding elements to maintain the contact pressure while also preventing electrode or membrane damage.  In the non-deforming prior art (e.g. Shiragami et al), the holding elements were understood to be much stronger than the membrane or electrodes, such that the membrane or electrodes would have been subjected to plastic deformation before the holding elements.  Therefore, the invention as recited in claim 26 defines an unobvious variation over the prior art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794